Citation Nr: 0804577	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2 Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus and the issue of entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's CAD was caused or 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection is not warranted for CAD as secondary to 
the service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the veteran does not 
claim, and the record does not show, that the veteran 
developed CAD during service, or within a year of discharge 
from service.  The service medical records contain no 
findings of CAD during the veteran's active service and the 
veteran's chest X-ray was noted to be normal on his July 1967 
separation examination report.  CAD was not diagnosed until 
many years after discharge from service.  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

An October 1999 private medical record from the Deborah Heart 
and Lung Center indicates that the veteran had had CAD for 
two or three years.

The record reveals that the veteran was first noted to have 
diabetes mellitus in July 2001.

While the veteran believes that his CAD is secondary to his 
service-connected diabetes mellitus, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A careful review of the veteran's medical records, both 
private and VA, fails to show any indication that the 
veteran's CAD was caused by his service-connected diabetes 
mellitus.  Furthermore, the veteran was provided a VA 
examination in September 2004 and the examiner noted that the 
veteran's CAD was secondary to atherosclerosis which much 
earlier preceded the diabetes mellitus.   

The Board further notes that none of the medical evidence 
indicates that the veteran's CAD is aggravated by the 
veteran's diabetes mellitus.  See Allen, supra.  

Since the medical evidence indicates that the veteran 
developed CAD prior to diabetes mellitus and since the 
medical evidence does not indicate that the veteran's CAD was 
caused, or aggravated by, diabetes mellitus, service 
connection for CAD as secondary to diabetes mellitus is not 
warranted.



Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In May 2004, prior to the rating decision on appeal, the RO 
wrote to the veteran and specifically informed him of the 
type of evidence needed to support his claim for service 
connection for CAD as secondary to his service-connected 
diabetes mellitus, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  


While the veteran was not provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates with respect to his claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained above, 
the Board has denied the veteran's claim for service 
connection.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in the timing of this portion of the 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, private 
medical records, and VA medical records.  The veteran has 
also been provided a VA medical examination.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional pertinent records related to the veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for coronary artery disease, claimed as 
secondary to diabetes mellitus, is denied.




REMAND

A letter from a private psychologist at Fairleigh Dickinson 
University indicates that she had seen the veteran in 
December 2004 and then on three occasions in January 2005.  
On the veteran's January 2006 substantive appeal, the veteran 
stated that he continued to receive counseling for PTSD at 
the Farleigh Dickinson University Center for Psychological 
Services.  The veteran requested that his counseling reports 
be considered in deciding his claim.  Accordingly, these 
identified medical records must be obtained and considered.  
See 38 C.F.R. § 3.159(c)(1).

The veteran maintains that he is entitled to an initial 
rating in excess of 20 percent for diabetes mellitus.  The 
rating criteria for a higher rating includes a requirement 
that such disability require treatment with insulin.  When 
the veteran submitted his substantive appeal in January 2006 
he included a copy of the November 2005 statement of the case 
in which he underlined "must be insulin dependent."  It 
appears that the veteran may have been asserting that he is 
now insulin dependent.  Consequently, the veteran's most 
recent medical treatment records and a new VA medical 
examination should be obtained.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's increased 
rating claim, send the veteran a letter 
providing the notice required under 
38 U.S.C.A. §  5103(a) (West 2002) as 
required by Vazquez-Flores v. Peake.  This 
letter should also provide an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After obtaining any necessary 
authorization, request the copies of the 
veteran's psychiatric treatment records, 
including therapy records, at Farleigh 
Dickinson University Center for 
Psychological Services.

3.  Obtain copies of the veteran's VA 
treatment records dated from August 2004 
to present.

4.  Schedule the veteran for an 
examination to ascertain the current 
nature and severity of the veteran's 
diabetes mellitus.  The claims folder 
should be made available to the examiner 
for review.

5.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


